NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS
                         FOR THE NINTH CIRCUIT                           AUG 11 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
JESSE I. SANTANA,                               No.    19-17505

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-00794-KJM-EFB
and

DAVID VASQUEZ,
                                                MEMORANDUM*
                Plaintiff,

 v.

COUNTY OF YUBA; et al.,

                Defendants-Appellees,

and

CITY OF MARYSVILLE; et al.,

                Defendants,

 v.

ARNOLD SCHWARZENEGGER,

                Movant.

                 On Appeal from the United States District Court
                      for the Eastern District of California
                  Kimberly Mueller, District Judge, Presiding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                       Argued and Submitted July 27, 2021
                           San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and LAMBERTH,** District
Judge.

      Jesse I. Santana filed several claims against the County of Yuba, Yuba

County District Attorney Patrick McGrath, and other County officials (hereinafter,

collectively “County Appellees”), Judge Julia Scrogin, and Timothy Evans,

alleging that they had conspired to derail his bid for a county judgeship by

investigating and prosecuting him for several crimes without probable cause. The

district court granted Judge Scrogin’s motion to dismiss and granted County

Appellee’s motion for summary judgment on all of Santana’s claims. Santana

appeals the dismissal and the grant of summary judgment on his claims of

malicious prosecution, conspiracy to maliciously prosecute, and “stigma plus”

defamation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. The district court correctly dismissed the claims against Judge Scrogin on

the ground of judicial immunity because Santana failed to show that Judge

Scrogin’s alleged acts in furtherance of the conspiracy were nonjudicial. See

Ashelman v. Pope, 793 F.2d 1072, 1077–78 (9th Cir. 1986).




      **
              The Honorable Royce C. Lamberth, United States District Judge for
the District of Columbia, sitting by designation.

                                          2
      2. The district court correctly granted summary judgment in favor of the

County Appellees on Santana’s malicious prosecution and conspiracy to

maliciously prosecute claims. Santana argues that the County Appellees were

motivated to maliciously prosecute him on account of his race. But even viewing

the evidence in his favor, no reasonable jury could conclude that the County

Appellees’ actions were racially motivated. Therefore, Santana’s malicious

prosecution claim fails. Awabdy v. City of Adelanto, 368 F.3d at 1062, 1066

(quoting Freeman v. City of Santa Ana, 68 F.3d 1180, 1189 (9th Cir. 1995)).

      The district court did not abuse its discretion in finding Evans’s and

McGrath’s statements, as relayed in Joseph Griesa’s notes and testimony,

inadmissible under Federal Rules of Evidence 801(d)(2)(E). Without Griesa’s

notes and testimony, Santana offers no other evidence to support the existence of

an alleged conspiracy.1

      3. The district court correctly granted summary judgment in favor of the

County Appellees on the “stigma plus” defamation claim. Santana failed to

establish a “stigma plus” claim because he could not show that the injury to his

reputation caused by McGrath’s post-acquittal statement to the press (1) “was


1
       The County Appellees argue that certain of Santana’s claims were barred by
the statute of limitations because some of the Yuba County District Attorney’s
charges against him were not picked up by the Attorney General after they were
dismissed. Because summary judgment was properly granted, we need not address
this argument.

                                         3
inflicted in connection with deprivation of a federally protected right” or (2)

“caused the denial of a federally protected right.” Hart v. Parks, 450 F.3d 1059,

1070 (9th Cir. 2006). Santana cannot establish a “stigma plus” defamation claim

because a diminished ability to secure a judgeship is not a denial of a federally

protected right. Blantz v. Cal. Dep’t. of Corrs. & Rehab., Div. of Corr. Health

Care Servs., 727 F.3d 917, 925 (9th Cir. 2013) (holding that stigmatizing

statements are not a deprivation of liberty unless they bar someone from all

employment in his field); see Clemente v. United States, 766 F.2d 1358, 1365 (9th

Cir. 1985) (holding that employee did not have liberty interest in a career with Air

Force Civil Service specifically). To the extent Santana tethers his “stigma plus”

defamation claim to the theory that he was prosecuted on account of his race, his

claim fails because the district court properly granted summary judgment for the

County Appellees on the malicious prosecution claim. Because Santana’s “stigma

plus” claim does not survive under either prong, we need not address the parties’

remaining arguments as to this claim.

      AFFIRMED.




                                          4